Citation Nr: 9908878	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-43 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, including asthma, on the basis of 
aggravation of a pre-existing condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from January 1953 to 
December 1956 and from January 1957 to October 1958.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for asthma.

Additional due process considerations must be fulfilled 
before the Board can consider this claim.  

The veteran's contention had always been that his occupation 
as a welder during service aggravated his preexisting 
respiratory disorder.  However, during his October 1997 
hearing at the RO, the veteran also maintained that he was 
exposed to asbestos during service and that he began to smoke 
cigarettes heavily during service.  He argued that all these 
conditions (welding, asbestos, and cigarette smoking) 
aggravated his preexisting respiratory condition.  He 
submitted a letter from Norman Soskel, M.D., which indicated, 
in part, that the veteran was a smoker and that exposure to 
environmental conditions during service, including asbestos, 
aggravated the veteran's respiratory disorder.

The supplemental statement of the case in August 1998 did not 
address the veteran's new contentions that asbestos exposure 
and/or cigarette smoking during service aggravated his 
preexisting respiratory disorder and adjudicate whether these 
contentions are sufficient to reopen the veteran's claim.  
This must be done before the Board can consider the 
materiality of this evidence.  

Accordingly, this case is remanded for the following:

Readjudicate the veteran's claim as 
whether new and material evidence has 
been submitted since the last final 
disallowance of his claim, with 
consideration of all evidence that has 
been submitted since the last final 
decision.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 
No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. 
Vet. App. February 17, 1999).  In 
readjudicating this claim, the RO must 
consider the veteran's contentions that 
asbestos exposure and/or cigarette 
smoking during service aggravated his 
preexisting respiratory disorder.  
Undertake any development deemed 
appropriate to evaluate these 
contentions.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).  

The purpose of this REMAND is to fulfill due process 
considerations, and no inference should be drawn regarding 
the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


